Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about March 6, 1997, which, inter alia, placed appellant with the New York Division for Youth in a nonsecure facility for a period of up to 18 months, unanimously affirmed, without costs.
Given appellant’s behavioral problems, truancy and prior failure in a rehabilitative program, Family Court acted within its discretion in determining that placement was the least restrictive alternative consistent with the needs of the appellant and the protection of the community (Matter of Katherine W., 62 NY2d 947). Concur — Ellerin, J. P., Williams, Mazzarelli and Andrias, JJ.